Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 1 of 13 PagelD: 201

Proposed Implementation for Saudi Aramco website already infringing on 8438487
To use 10296198, 8108792, 9405852, 7712044 etc. to improve homepage display operation
Screenshots captured from https://www.saudiaramco.com/en in December 2019.

 

 

Automated changing of a content set displaying in a designated display area of a

 

 

 

, 296,19 : . .

10, 296,198 webpage displaying on a display screen of a browser

Claim 1. Go to Saudi Aramco website https://www.saudiaramco.con/en, the capture of the top-
A method of screen portion of the homepage displaying in this portion of the page is shown below:

programming a
webpage of a
website to time-
share at least one
designated
displaying area of
a part of the
webpage to
display a plurality
of sets of content
one set of content
at a time, each for
a pre-designated
time interval
when the
webpage is
accessed by a user
through entering a
uniform resource
locater (URL) of
the webpage into
a web-browser on
an interactive
display screen of
an electronic
display device,
the method
comprising:
designating and
defining the at
least one
designated
displaying area in
a user desired
displaying area on
a desired part of
the webpage for

 

€ SC OD a seudsramcocem © * & > °

ayagauull gSolyi Ba
saudi oromco

 

Ete iets

 

 

In the afternoon the displaying content changed inexplicably and unexpectedly to:

€ C Ow sainkararcecem

* % $0

5 ! .
jad om i

iy oo CH cea meri

be deseo Bee wits

PGR als

 

Other displaying contents for this top portion of the homepage of the headquarters site of
Saudi Aramco also appeared throughout the course of browsing the site, seemingly semi-
systematically, only partially consistently and quite confusing. The goal of the changes

 

 

 

Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044 12/09/2019

1/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 2 of 13 PagelD: 202

 

 

displaying a
plurality of sets of
content; designing
a plurality of sets
of content that a
website owner
most want users
of the website to
see on this part of
the webpage, and
program the
plurality of sets of
content to be
displayed in the
designated
displaying area of
the webpage and
store them in the
database of the
webpage;
designating a time
interval for
displaying each
set of the plurality
of sets of content;
programming the
displaying of the
webpage to
automatically
display the
plurality of sets of
content one ata
time in the
designated
displaying area of
the webpage
when the URL is
entered into the
web-browser by
the user, each set
of content
displaying for a
pre-designated
time interval for
the set of content,
including: after a

 

seems to be featuring varions main themes of Saudi Aramco to the visitors during the
course of their browsing activities responding the visitor interests but in an ad-hoc way.
The content-sets displayed in this most important prime display real-estate of the site, the
top screen portion of the home page, Dr. Lin-Hendel have seen in her investigative
browsing activities are shown below:

€ CO iw saudaramcecem e % + oO
ns 1 Gaga! gSohji
soudi oromca

Less emissions

era Fasc Et ane ae

pole ed carey aa hs

 

Or omc Oe Ber Br Sr Bs Det b Hx
€ SC Old saudararce.com & @ +o

ibn @s Oxomeie

a | VERE tee AE: Pep vale Mughoep ga) Perera

   

levi ces aey

The “Subject Label” in the rectangular blue box in the above displaying content-sets are:
“WHO WE ARE?” in the first two content-sets with tagline: “Enabling Opportunity”.

In the next two content-sets are:

 

na

 

Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044_12/09/2019

2/12

 
 

Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 3 of 13 PagelD: 203

 

first set of content
of the plurality of
sets of content
displaying for a
first interval of
time,
automatically
removing the first
set of content
from the
designated
displaying area,
and moving into
the designated
displaying area a
second set of
content of the
plurality of sets of
content for a
second interval of
time, the second
set of content
replacing the first
set of content so
that there is
continual and
automatic
progressing to
display a next set
of content of the
plurality of sets of
content by
replacing an
immediately
preceding set of
content displayed
in the designated
displaying area,
and continually
looping through
the plurality of
sets of content
when no user
command is
issued for a
change,

 

“OUR PRODUCTS”, with two different taglines: “Less emissions” and

“Legacy of reliability.”

The content-sets displaying in the top portion of the homepage below shows up when
returning to the homepage from visiting anyone of the 2™ level subcategories under the
right-most 1 level subcategory “Technology development” in the brows-able dropdown
menu under the top level category “Creating value”:

€ CG OO a saudiaramco.com:s e % Se:
Careers + News & Mecia + fontactug + €-Serice Portals~ + Youarein Aramco Gieba~ - ta!
B Who we are Oe AS Ces) Making a difference Partnering with us investors PO Gagauull g4o}ji
saudi aramco &

 

The homepage shown when returning to it from the above described Technology
subcategories:

€ 2 SC QO @ saduarsecocom n & *o

@agaul 40h a
saudi aramco

meh islaiale Maree) alelaatlexs

Bitters)

OUR TECHNOLOGY

 

But returning to the homepage from the middle column of subcategories in the brows-able

 

 

Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044_12/09/2019

3/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 4 of 13 PagelD: 204

 

 

automated
looping requiring
/no user action,
|except for when
an initiation
action to
commence
automated
looping is
desired; and
programming a
user-website
interaction
mechanism used
with the
designated
displaying area of
the webpage for
the user to receive
instructions from
the website and
for the website to
receive a user
command.

Claim 5. The
method according
to claim 1,
wherein a content
set in the plurality
of content sets is
embedded with a
link, linking to
information
related to the
content set.

Claim 9. The
method according
to claim 1,
wherein a set of
floating
directional
indicators is
displayed
overlapping a

 

dropdown menu “Sustainable business operations” does not return to a homepage
displaying a content-set specifically related to “Sustainable business operations,” nor to a
page related to “Creating value”. The 2" content-set shown above “Who we are” is
displayed when returning to the homepage from browsing the middle column of
subcategories “Sustainable business operations” under the “Creating value” category:

Pa CO ow sasaramce com * & & O
a oa
k orameco

rte

a4 eerste

: Enabling opporte

Digg

 

Returning to homepage after visiting the first column of subcategories under “Products”
yield different displaying content-sets”. For example, after visiting the “Oil” page shown
below, and return to the Homepage by various means,

E> SO Gi saudisrameo.comsee:sresnrge sue ls omuctsen * a Si

Careers + News & Meda~ Comtaciig + E-SemwePortaise - You grein 4ramco Giubaly Galt

@sgaull gSohi faa

saudi aramco

Who we are Creating value = Making adifference = Partnering with us Investors IPO

Products ~

Oil

 

of crude oilin

 

We began producing commercial guar

 

TOD Come n than san Reo rib ene wememsteohart

One finds at the homepage the content-set with the image of the ocean with a sailboat and
tagline “The legacy of reliability” with the page name “OUR PRODUCTS”, which was
shown before in the 4" capture from the top.

However, if one returns to the Homepage from a different subcategory of “Products”,

 

La
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044_12/09/2019

4/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 5 of 13 PagelD: 205

 

 

displaying content
set to allowa
viewer to access a
previously
displayed content
set, or to skip to a
next content set in
a lineup of the
plurality of
content sets.

Claim 10.

The method
according to
claim 1, wherein
a set of floating
non-directional
indicators is
displayed
overlapping a part
of a displaying
content set, while
indicating which
of the plurality of
content sets is
presently
displaying in the
designated
display area and
allowing a user to
command the
displaying of any
set in the plurality
of content sets
programmed to be
displayed in the
designated
display area.

 

different content-sets would be shown in the top portion of the Homepage.

Returning from visiting the “Gas” subcategory, the 3 capture from the top of this Chart—
with the tagline “Less emissions” is shown. Subject matter wise, both cases make sense,
but system-wise the operation is inconsistent.

€& > CO GW saudaramcocomienccreategecahuerltee doc tenyas 7 % @:
Careers «News & Heaae a ernce Portal You arein Aramco Gishate 40 fle!
ck Who we are Creating value = Makinga difference = Partnering wihus investors PO &agauull g40})i ea
‘saudi aramco

Products

Gas

 

We've been capturing art using gas 45 4 way fo generate

AArlbene abate ebemame Reo erica ad einen ban mid WIE

Returning to Homepage from visiting the “Chemicals” page:

¢€ X OC — & saudiaramco.comie cate gy: cauerrreductascherncs

 

Career; « Neas & Media~ Comacies «© ESerace Portais~ 5 Youarein 44.

investors iPO

aagauul gSolj

saudi aramco

Whe we are Creating value = Making a difference = Partnering wath us

 

Uriocking the greater poclential vaiue inherent in our

Bhan racacierar ie 3 Bhs, beth bh nee cine ie i

One finds a content-set with tagline “New source of value” displaying. The capture is
shown at the top of the next page. The inconsistency of the displaying operation for the
most important site real-estate, the top-portion of the Homepage, and in fact all other
category and subcategory pages can be drastically improved by using the Homepage
implementation by Saudi Aramco Energy Ventures of the family of seven patented

 

ne
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044_12/09/2019

5/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 6 of 13 PagelD: 206

 

 

inventions teaching the automated changing of the displaying content-set, as illustrated in
Chart 7. This family of patented inventions can be implemented in any designated display
areas of any page, but most importantly at the top-screen portion of a primary page, and
especially beneficial and important to implement at the top portion of the Homepage.

Returning to the Homepage from the subcategory page “Chemicals”:

€ COQ w tecaurceu a a

fa | Wile Me ste: Chegthney she: Mgecup a fern Pyrat cp aye. Payee tera me agai ghol;i id
soudi oramco

fats tee tes

 

Returning to Homepage from another subcategory “Health and safety” under the
“Sustainable business operation”, which is under “Creating value” finds yet another
content-set displaying at the top portion of the Homepage:

€ 3 GC Qo iat saudiaramco.com * % Se:

& Media» Contactus «© EServie Ponats. + You aresm Aramco Giotale 6 tae!

 

ja | Who we are Creating value Making a difference Partnering with us investors IFO Guagauill gSoiji
saudi aramco

Ethos of doing more

SEU TI

re ae las

 

 

A systematic approach to the design and programming using Lin-Hendel’s patented

 

a a
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044_ 12/09/2019 6/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 7 of 13 PagelD: 207

 

 

inventions in the Internet space gives a website much more powerful and efficient
functionalities and attractive presentation. The Lin-Hendel Internet patents teach the best
ways of using website resources most effectively and attractively to enhance and expand
the website owners’ businesses, reach and profitability.

Below is another ramdon content-set titled with “CREATING VALUE” displaying in the
top portion of the Homepage, which the author of this chart have no idea how it got there,
from where the author was returning to the Homepage.

Vibres vert are Dreatevg vatue Mane a cifterers Partner siy eath os SrpeStat sy, Ves @agauu gibi / |
saudi oramo

Value and expertise

la Ts Rt eZ elia

 

 

 

8108792: Automated scrolling of browser content and automated activation of browser links

Claim 1: A method of displaying and navigating through a website, comprising: displaying on a
display of a computer a page of the website; and during the displaying operation and without any
user-initiated actions, automatically scrolling at least part of the page while the user of the computer
does nothing.

Claim 11: An apparatus for displaying and navigating through a website, the apparatus comprising
a computer configured to perform a method comprising: displaying on a computer display a
browser window having a field of view for displaying a page of the website within the field of view;
and during the displaying operation and without any user-initiated actions, automatically scrolling at
least part of the page while the user of the computer does nothing.

9405852 Automated Changing of Content Set Displaying in the Display Screen of a Browser
and Automated Activation of Links Contained in the Displaying Content Set.

en nS
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044 12/09/2019 7/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 8 of 13 PagelD: 208

Claim 1: A computer implemented method of programming digital content to be displayed on an
interactive display screen of an electronic display device to be viewed by a user, the interactive
display screen is actionable by a user command, the method comprising: displaying a page of
content on the interactive display screen, wherein the page comprises a designated area for
displaying one or more of a plurality of sets of content wherein the space required to display the
plurality of sets of content collectively is larger than the space available in the designated area at a
given point in time; displaying, in the designated area, a first set of content of the plurality of sets of
content for a first period of time; and automatically moving, into the designated area and

replacing the first set of content, a second set of content of the plurality of sets of content for a
second period of time, thus continually and automatically progressing to display a next set of
content of the plurality of sets of content by replacing the immediate preceding set of content
currently displayed in the designated area; wherein each set of content comprises at least one
actionable link linking to additional actionable content related to an object represented in the
respective set of content currently being displayed in the designated display area; and displaying,
upon activation of the at least one of the actionable links, the additional content related to the object
by the display device, separately from the displaying of the each set of content in the designated
area.

Claim 11: A system for interactively displaying digital content on an electronic display device, the
system manipulating the digital content to display in a dynamic and user friendly manner, the
system comprising at least one computing device comprising a non-transitory computer readable
storage media further comprising executable instructions, further comprising: at least one hardware
processor coupled to the non-transitory computer readable storage media which executes the
instructions and is configured to: display a page of content on an interactive display screen of the
device, wherein the page comprises a designated area for displaying one or more of a plurality of
sets of content wherein the space required to display the plurality of sets of content collectively is
larger than the space available in the designated area at a given point in time; display, in the
designated area, a first set of content of the plurality of sets of content for a first period of time; and
automatically moving, into the designated area and replacing the first set of content, a second set of
content of the plurality of sets of content for a second period of time, thus continually and
automatically progressing to display a next set of content of the plurality of sets of content by
replacing the immediate preceding set of content currently displayed in the designated area; wherein
each set of content comprises at least one actionable link linking to additional actionable content
related to an object represented in the respective set of content currently being displayed in the
designated area; and display, upon activation of the at least one of the actionable links, the
additional content related to the object by the display device, separately from the displaying of the
each set of content in the designated area.

10,296,198---all claims

1. A method of programming a webpage of a website to time-share at least one designated
displaying area of a part of the webpage to display a plurality of sets of content one set of content at
a time, each for a pre-designated time interval when the webpage is accessed by a user through
entering a uniform resource locater (URL) of the webpage into a web-browser on an interactive
display screen of an electronic display device, the method comprising: designating and defining the
at least one designated displaying area in a user desired displaying area on a desired part of the

 

 

Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in
Claim Chart 7_10296198_9405852_8108792_7712044_12/09/2019 8/12
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 9 of 13 PagelD: 209

webpage for displaying a plurality of sets of content; designing a plurality of sets of content that a
website owner most want users of the website to see on this part of the webpage, and program the
plurality of sets of content to be displayed in the designated displaying area of the webpage and
store them in the database of the webpage; designating a time interval for displaying each set of the
plurality of sets of content; programming the displaying of the webpage to automatically display the
plurality of sets of content one at a time in the designated displaying area of the webpage when the
URL is entered into the web-browser by the user, each set of content displaying for a pre-designated
time interval for the set of content, including: after a first set of content of the plurality of sets of
content displaying for a first interval of time, automatically removing the first set of content from
the designated displaying area, and moving into the designated displaying area a second set of
content of the plurality of sets of content for a second interval of time, the second set of content
replacing the first set of content so that there is continual and automatic progressing to display a
next set of content of the plurality of sets of content by replacing an immediately preceding set of
content displayed in the designated displaying area, and continually looping through the plurality of
sets of content when no user command is issued for a change, automated looping requiring no user
action, except for when an initiation action to commence automated looping is desired; and
programming a user-website interaction mechanism used with the designated displaying area of the
webpage for the user to receive instructions from the website and for the website to receive a user
command.

2. The method according to claim 1, wherein a content set in the plurality of content sets includes an
image.

3. The method according to claim 1, wherein a content set in the plurality of content sets includes a
video clip.

4. The method according to claim 1, wherein a content set in the plurality of content sets includes an
animated image with a portion of the animated image changing in time.

5. The method according to claim 1, wherein a content set in the plurality of content sets is
embedded with a link, linking to information related to the content set.

6. The method according to claim 1, wherein a mechanism of changing from displaying one content
set to a next content set is a visible scrolling movement of a displaying content set.

7. The method according to claim 1, wherein a mechanism of changing from displaying one content
set to a next content set appears to be a sudden change to human eye, in a fashion of an un-animated
slide show.

8. The method according to claim 1, wherein a mechanism of changing from displaying one content
set to a next content set is an animated change that takes place in a time-duration discernable to
human eye, in a fashion of an animated slide-show.

9. The method according to claim 1, wherein a set of floating directional indicators is displayed
overlapping a displaying content set to allow a viewer to access a previously displayed content set,
or to skip to a next content set in a lineup of the plurality of content sets.
nr]
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in
Claim Chart 7_10296198_9405852 8108792_7712044_12/09/2019 9/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 10 of 13 PagelD: 210

10. The method according to claim 1, wherein a set of floating non-directional indicators is
displayed overlapping a part of a displaying content set, while indicating which of the plurality of
content sets is presently displaying in the designated display area and allowing a user to command
the displaying of any set in the plurality of content sets programmed to be displayed in the
designated display area.

11. The method according to claim 1, wherein a content set in the plurality of content sets is
designed to represent a theme story, a news story, a line of products or services, or a product or
service.

12. A method as in claim 1: wherein at least one set of content in the plurality of sets of content is
embedded with at least one actionable link linking to additional content related to an object
represented in the respective set of content to be displayed in the designated area; and wherein,

upon activation of the at least one of the actionable links by a user indicating interest, the additional
content linked by the activated link is displayed on the display device for the user.

13. A system comprising a plurality of networked computers and electronic display devices loaded
with software programs including website hosting utilities, databases, web-browser software and
webpage programming and displaying software linking to the web-browser and the electronic
display devices; the system further comprising: a webpage of a website programmed to time-share a
designated displaying area in a part of the webpage to display a plurality of sets of content one set
of content at a time, each for a pre-designated time interval when the webpage is accessed by a user
through entering a uniform resource locater (URL) of the webpage into a web-browser on an
interactive display screen of an electronic display device, the system enables: the designation and
defining of a displaying area on a part of the webpage for displaying a plurality of sets of important
content that a website owner most wants users of the website to see in this designated display area,
designing the plurality of sets of content to store in a easily updatable fashion in the database for the
webpage and designating a desired time interval to display each set of the plurality of the content set
and store the time intervals in an easily updatable fashion in the database of the webpage, displaying
the plurality of sets of content in the designated displaying area of the webpage displaying in a web-
browser each for a designated time interval when a user enters the URL of the webpage into the
web-browser on the electronic display device; the web-browser displaying the webpage on the
electronic device automatically displays the plurality of sets of content one at a time in the
designated displaying area of the webpage when the URL is entered into the web-browser by the
user, each set of content displaying for a pre-designated time interval for the set of content,
including: after a first set of content of the plurality of sets of content displaying for a first interval
of time, automatically removing the first set of content from the designated displaying area, and
moving into the designated displaying area a second set of content of the plurality of sets of content
for a second interval of time, the second set of content replacing the first set of content so that there
is continual and automatic progressing to display a next set of content of the plurality of sets of
content by replacing an immediately preceding set of content displayed in the displaying area, and
continually looping through the plurality of sets of content when no user command is issued for a
change, automated looping requiring no user action, except for when desired an initiation action to
commence automated looping; and a mechanism allowing user-website interaction used with the

Se
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852 8108792_7712044_12/09/2019 10/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 11 of 13 PagelD: 211

designated displaying area of the webpage for the user to receive instructions from the website and
the website to receive a user command.

14, The system according to claim 13, wherein a set of floating non-directional indicators is
displayed overlapping a displaying content set, while indicating which of the plurality of content
sets is presently displaying in the designated display area and allowing a user to command display
of any set in the plurality of content sets programmed to be displayed in the designated display area.

15. The system according to claim 13, wherein a content set in the plurality of content sets is
designed to represent a theme story, a news story, a line of products or services, or a product or
service.

16. The system according to claim 13, wherein a content set in the plurality of content sets includes
an image.

17. The system according to claim 13, wherein a content set in the plurality of content sets includes
a video clip.

18. The system according to claim 13, wherein a content set in the plurality of content sets includes
an animated image with a portion of the image changing in time.

19. The system according to claim 13, wherein a content set in the plurality of content sets is
embedded with a link, linking to information related to the content set, when the link is activated by
a user, the information is brought forth to display on the electronic display device for the user.

20. The system according to claim 13, wherein a mechanism of changing from displaying one
content set to a next content set is a visible scrolling movement of a displaying content set.

21. The system according to claim 13, wherein a mechanism of changing from displaying one
content set to a next content set appears to be a sudden change to human eye, in a fashion of an un-
animated slide show.

22. The system according to claim 13, wherein a mechanism of changing from displaying one
content set to a next content set is an animated change that takes place in a time-duration
discernable to human eye, in a fashion of an animated slide-show.

23. The system according to claim 13, wherein a set of floating directional indicators is displayed
overlapping a displaying content set to allow a viewer to access a previously displayed content set,
or to skip to a next content set in a lineup of the plurality of content sets.

24. The system according to claim 13, wherein a content set in the plurality of content sets is
embedded with a link, linking to information related to the content set.

Note A: Patent 10,296,198 contains 2 Independent Claims and 24 Total Claims.
Note D: Patent 9,405,802 contains 2 Independent Claims, and 26 Total Claims.

[een
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044_12/09/2019 11/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 12 of 13 PagelID: 212

There can be any reasonable number of content-sets programmed to be displayed in any
reasonable number of designated display areas in this page and any other pages, and each can
be programed to display for any reasonable length of time, using any reasonable length of
time for moving/transitioning a content-set data in and out of any designated display area as
desired for a positive effect on the users/visitors/clients/partners/investors to the site, and
bring them greater convenience.

Various sections and pages of the BOA website (s) can be and has been programed to use various
features taught in the specification and claims in the family of Patents: 7308653, 7712044, 8108792,
8850352, 9053205, 9405852, 10296198 and 8438487 in a variety of ways at any given time as
desired by the site owner, while bring more dynamic, changing and exciting attractions to the site to
attract viewership and viewer attention, and improve the efficiency of selling and transaction. Other
Lin-Hendel’s Internet related patents may also have been infringed by Bank of America and
its subsidiaries such as Merrill Lynch.

If Bank of America lawfully pays the licensing and royalty fees it owes the inventor/patent-
owner from the first day Bank of America began to use these patents even more proficiently,
and there would be and will be no need to litigate in civil court by the patent owner to recover
damage and punitive damages, nor to report these Intellectual Property Theft. For example,
The Agriculture Bank of China and China Merchants Group have been using these patents in
deeper, wider and more advantageous ways.

Patents can be downloaded and printed for free from: www.freepatentsonline.com by
entering each patent number. They can also be obtained from searching with the patent
numbers at www.google.com/patents or www.USPTO.gov .

Several Independent claims in several other patents in this family of patents are listed below
as examples:

7712044

Claim 1: A method of automatically scrolling displayed content, comprising: in an electronic
device with a display and a user input mechanism: displaying content in a display window;
displaying a floating icon; and in response to placement by a user of a cursor on the floating icon,
and without any further user action, automatically scrolling through content extending beyond a
display window into a field of view of the display window in a predetermined direction designated
by the floating icon, wherein the automatic scrolling continues without user input.

Claim 8: A method of automatically scrolling displayed content comprising: in an electronic device
with a display and a user input mechanism: displaying content in a display window; displaying a
plurality of direction indicators; and in response to placement by a user of a cursor on at least one
direction indicator of the plurality of direction indicators, and without any further user action,
automatically scrolling through content extending beyond a display window into a field of view of
the display window in a predetermined direction designated by the at least one direction indicator,
wherein the automatic scrolling continues without user input.

nn
Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in

Claim Chart 7_10296198_9405852_8108792_7712044 12/09/2019 12/12

 
Case 2:19-cv-21341-MCA-LDW Document 1-12 Filed 12/12/19 Page 13 of 13 PagelD: 213

Claim 9: An electronic device with a display having a graphical user interface, comprising: a
browser display window having a field of view; a user input mechanism; and a floating icon for
effectuating automatic scrolling through content in response to a cursor being placed on the floating
icon, wherein the automatic scrolling continues without user input.

Claim 21: An apparatus for displaying and navigating through a website, the apparatus comprising
a computer configured to perform the following: displaying in a computer display a browser

window having a field of view for displaying a webpage of the website within the field of view; and
during the displaying operation and without any user-initiated actions automatically scrolling at
least part of the webpage, while the user of the computer does nothing.

ee ere errr eee eee ee eee ee eee

Chart 9: Suggested Homepage operation for Saudi Aramco in the way of Aramco Energy Ventures described in
Claim Chart 7_10296198_9405852_8108792_7712044 12/09/2019 13/12
